                        IN THE UNITED STATE DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSE ANGEL DURAN,

               Plaintiff,

v.                                                            Case No. 1:20-cv-00669-KWR-SCY

UNITED SUPERMARKETS, L.L.C d/b/a
ALBERTSONS MARKETS #920,

               Defendant.


                        ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court on the Joint Motion of all Parties hereto,

to dismiss Plaintiff’s claims with prejudice, and the Court having reviewed the Motion and being

otherwise fully advised in the premises, FINDS that the Motion is WELL-TAKEN and should

be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Complaint

of the Plaintiff and all amendments thereto and all causes of action therein and all causes of

action that could have been brought therein as against Defendant herein are DISMISSED WITH

PREJUDICE.

       All parties hereto shall bear their own attorney fees and costs.

       IT IS SO ORDERED.



                                                     .                   ________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE
SUBMITTED BY:

/s/ Monica R. Garcia
Monica R. Garcia
Butt Thornton & Baehr PC
P.O. Box 3170
Albuquerque, New Mexico 87190
Telephone: (505) 884-0777
mrgarcia@btblaw.com
Attorneys for Defendant


/s/ Approved via email on 6/14/2021
Andras Szantho
Szantho Law Firm, P.C.
210 Montezuma Avenue, Suite 200
Santa Fe, New Mexico 87501
Telephone: 505-820-3366
andras@szantholaw.com
Attorneys for Plaintiff
